Citation Nr: 1546240	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-44 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for a left wrist disorder.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a spine disorder.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for a right foot disorder.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 (vertigo), January 2010 (spine, arthritis, right foot), April 2011 (TBI), and August 2011 (psychiatric, left wrist) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas, and Louisville, Kentucky, respectively.  The claims folder is currently assigned to the RO in Houston, Texas.

In December 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings have been associated with the claims file.

The issues of entitlement to service connection for (1) heartburn, (2) intestinal inflammation and bleeding, (3) Crohn's disease, and (4) colon polyps have been raised by the record in a July 2014 statement (VA Form 27-0820).  The issues of entitlement to service connection for (5) acid reflux, (6) gall bladder removal, and (7) non-Hodgkins lymphoma have been raised by the record in a May 2014 statement (VA Form 21-0820).  The issues of (8) entitlement to a compensable rating for hearing loss, and (9) entitlement to a disability rating in excess of 10 percent for tinnitus have been raised by the record in an April 2014 statement (VA Form 21-526b).  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of (1) entitlement to service connection for an acquired psychiatric disorder, (2) entitlement to service connection for a left wrist disorder, (3) entitlement to service connection for TBI, (4) entitlement to service connection for a spine disorder, (5) entitlement to service connection for arthritis, and (6) entitlement to service connection for a right foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence fails to link the Veteran's vertigo to active service, or to his service-connected hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a November 2007 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the Veteran's claim in February 2008.  The Veteran received an additional notice letter in July 2008, prior to the August 2009 statement of the case.

Next, VA has a duty to assist the appellant in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the appellant's service treatment and personnel records, and records of his post-service treatment.

The Veteran was afforded VA compensation and pension examinations germane to his vertigo in November 2012 and May 2013.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examiner fully described the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

VA provided the Veteran with a hearing before the undersigned VLJ in April 2015.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Consequently, no further assistance to the Veteran with the development of evidence is required.

Service Connection for Vertigo

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran contends in his September 2007 claim that he was denied entry into the Reserves "in the late 70's or early 80's" because "I was infected with vertigo, and to date I have spells."  In his March 2008 notice of disagreement, the Veteran asserted that his vertigo is "the result of my service connected bilateral hearing loss."  The Veteran again attributed his vertigo to his service-connected hearing loss in a November 2008 statement.  At his December 2011 RO hearing, the Veteran reported that his vertigo began in the mid-to-late 1980s.  See transcript, pp. 3-4.  He asserted that his vertigo was caused by his service-connected tinnitus.  Id., p. 4.  At his April 2015 Board hearing, the Veteran testified that his vertigo began in "about the late 1980's, early 90's."  See transcript, p. 3.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for vertigo because the most probative competent and credible evidence does not link it to service, or to the service-connected hearing loss or tinnitus.

The Veteran's service treatment records show no complaints, diagnosis, or treatment of vertigo, including in his July 1975 Report of Medical Examination at separation from service.  Moreover, the Veteran has variously reported that his vertigo began in the late 1970s or early 1980s, the mid-to-late 1980s, or the late 1980s to early 1990s; in no instance has he reported that it began during his service.

Further, the most probative evidence of record is against a nexus to service, or to the service-connected hearing loss or tinnitus.  Specifically, a November 2012 VA examiner opined that "there is no known association between tinnitus and vertigo in Audiology research.  The areas associated with tinnitus are not the same areas for dizziness."  In May 2013, a second VA examiner opined that it is less likely than not that the Veteran's vertigo was caused by service because he made no complaint in service, and has stated that it began after discharge.  The May 2013 examiner also opined that it is less likely than not that the Veteran's vertigo was caused or aggravated by hearing loss or tinnitus because:

Vertigo is an independent...vestibular (inner ear) dysfunction and would occur in this case, regardless of whether the Veteran had hearing loss or tinnitus....[T]he hearing loss and tinnitus are caused by sensorineural hearing impairment.  The vertigo is caused by peripheral vestibular dysfunction (vertigo brought on by motion of the head).  One disease cannot make or aggravate the other disease.

The Board recognizes that a third VA examiner wrote in November 2012 that "The patient's...vertigo [is] more likely than not related to his military service."  The Board likewise acknowledges the statement from Dr. Fennelly, the Veteran's private physician, to "Please let this letter serve as an official opinion that [the Veteran's] medical condition(s) are related to his military service and the activities of daily living that he had during his time of service."  However, the Board finds that these opinions warrant no probative weight because they include no rationale.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  As the November 2012 and May 2013 VA examiners' opinions contained rationales which cited to anatomical distinctions and supporting medical literature, they warrant greater probative weight than the unsupported opinions of the other November 2012 VA examiner and Dr. Fennelly, and the Veteran's assertions that his hearing loss or tinnitus caused his vertigo.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for vertigo is denied.


REMAND

In his May 2013 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing regarding his claims for service connection for TBI, a spine disorder, arthritis, and a right foot disorder.  The Veteran had a Travel Board hearing in April 2015, pursuant to his October 2009 request for such hearing in his substantive appeal of the issue of entitlement to service connection for vertigo.  However, the Veteran and his representative did not discuss the issues of entitlement to service connection for TBI, a spine disorder, arthritis, or a right foot disorder at the April 2015 Travel Board hearing.  Therefore, in accordance with the Veteran's May 2013 request, he should be afforded the opportunity to testify at a hearing before a VLJ via videoconference as to those issues.  38 C.F.R. § 20.700.

The Veteran also asserted in a June 2011 statement that his depression is secondary to his spine disorder.  Likewise, the Veteran testified at his December 2011 DRO hearing that his left wrist disorder is secondary to his spine disorder, and that his depression is secondary to his spine and left wrist disorders.  See transcript, pp. 28-29.  In that regard, a private physician, Dr. Henry, wrote in May 2010 that the Veteran "has a dramatic [left wrist] pain response to any contact or stimulation of the left side out of proportion to the Kienbock's itself which is likely augmented by his overall body wide pain state where nerve driven pain from the spine is an issue."  Similarly, a treating VA clinician in August 2010 diagnosed the Veteran with "Depression secondary to medical condition," and found that his medical condition was most notably chronic back (spine) and joint pain.  As such, remand of the issues of entitlement to service connection for an acquired psychiatric disorder and a left wrist disorder is warranted because those claims are inextricably intertwined with the issue of entitlement to service connection for a spine disorder.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).


Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


